Citation Nr: 1814621	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for GERD from March 28, 2011 to April 2, 2014. 

2.  Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS) with GERD from April 3, 2014. 

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2009.  This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a May 2017 Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

Although not developed as a distinct issue, the issue of entitlement to a TDIU is a component of the initial rating claim on appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  In this case, this issue has been raised by the record, as explained below. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from March 28, 2011 to April 2, 2014, the Veteran's GERD disability was productive of persistently recurring epigastric distress accompanied by pyrosis (heart burn) and regurgitation, but without dysphagia and substernal or arm or shoulder pain, or other symptom combination productive of considerable impairment of health.  

2.  For the rating period from April 2, 2014, the service-connected GERD and IBS disability has not caused impairment of sphincter control, and has not been productive of material weight loss, hematemesis, melena, anemia, or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  For the rating period from March 28, 2011 to April 2, 2014, the criteria for an initial evaluation in excess of 10 percent for GERD have not been.  38 U.S.C. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114 Diagnostic Codes (DCs) 7319, 7332, 7346 (2017).

2.  For the rating period from April 2, 2014, the criteria for an initial evaluation in excess of 30 percent for GERD and IBS have not been.  38 U.S.C. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114 Diagnostic Codes (DCs) 7319, 7332, 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the appeal for a higher rating for the GERD and IBS disability arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained.  The Veteran was afforded VA examinations in connection with this appeal.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim for a higher rating for the IBS and GERD disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Higher Rating for GERD and IBS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran claims a higher rating for the GERD and IBS disability.  In a July 2011 rating decision, the RO granted service connection for GERD and assigned an initial rating of 10 percent effective March 28, 2011 under Diagnostic Code (DC) 7346.  38 C.F.R. § 4.114.  The Veteran disagreed with the initial rating assigned for GERD.  See August 2011 notice of disagreement.  In an April 2015 rating decision, the RO granted service connection for IBS and assigned a 30 percent for the combined IBS and GERD disability effective April 3, 2014 under DC 7319.  38 C.F.R. § 4.114. 

DC 7319 provides that moderate irritable colon syndrome, with frequent episodes of bowel disturbance, with abdominal distress, warrants a 10 percent rating.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  38 C.F.R. § 4.114, DC 7319.

DC 7346 provides that a 30 percent evaluation is warranted for persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The next higher and maximum rating of 60 percent is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7358, inclusive may not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  38 C.F.R. § 4.114.  Coexisting diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition, do not lend themselves to distinct and separate disability evaluations without resulting in unlawful pyramiding.  38 C.F.R. § 4.113.

From March 28, 2011 to April 2, 2014

For the reasons set forth below, the Board finds that a higher evaluation than 10 percent for the GERD disability is not warranted for the period from March 28, 2011 to April 2, 2014. 

The Veteran underwent a VA examination in July 2011.  He reported that he had dyspepsia, which was worse at night time and woke him up from sleep four or five nights per week, but with no choking or aspiration symptoms.  The Veteran reported that he was taking medication (Omeprazole) for this condition.  He also had daytime occasional dyspepsia for which he took Tums.  The Veteran denied actual dysphagia or painful swallowing, nausea, vomiting, recurrence of sore throat or hoarseness during the previous several months.  The Veteran reported intentional weight loss of about 40 pounds during the previous 18 months, with which he was pleased.  The Veteran diagnosed the Veteran with GERD. 

The Veteran underwent a VA examination in February 2014.  He reported worsening GERD symptoms for which he was taking Omeprazole.  The VA examination report noted GERD symptoms of pyrosis (heartburn), reflux, regurgitation, and sleep disturbance caused by esophageal reflux, with recurrence of symptoms four or more times per year, each lasting less than one day.  

VA treatment records during this period show a similar disability picture.  A February 2013 VA treatment record shows that the Veteran complained of acid reflux, nausea, and diarrhea for one week.  A March 2013 VA treatment record noted GERD, and chronic diarrhea (six to eight stools per day).  See also August 2013 VA treatment record.  A June 2013 VA treatment record shows that the Veteran denied abdominal pain.  A November 2013 VA treatment record noted diarrhea around five to six times daily, inconsistently associated with abdominal pain, and that the Veteran denied nausea, vomiting, constipation, weight loss, early satiety, abdominal/rectal pain, dyspepsia, frequent reflux symptoms, and dysphagia.  

A higher rating of 30 percent under DC 7346 requires persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  While the record shows that the Veteran had persistently recurring epigastric distress accompanied by pyrosis (heart burn) and regurgitation during this period, the evidence does not show that recurring epigastric distress was accompanied by dysphagia and substernal or arm or shoulder pain, or other symptom combination productive of considerable impairment of health.  The use of the word "and" in the 30 percent rating criteria under DC 7346 indicates that all the listed symptoms are required for assignment of such rating.  As the Veteran does not have all the symptoms listed under the 30 percent rating criteria, his GERD does not warrant a higher rating of 30 percent under DC 7346.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board finds that, for the period from March 28, 2011 to April 2, 2014, the Veteran's GERD symptoms are consistent with the 10 percent rating criteria rather than the higher 30 percent rating criteria under DC 7346.  See 38 C.F.R. § 4.114.

The Board has considered whether an alternative higher rating is warranted under DC 7319; however, the Veteran was not service-connected for IBS until April 3, 2014.  Accordingly, DC 7319 is not for application during this period.  However, even if Diagnostic code were applicable, a higher rating than 10 percent is not warranted because the Veteran's disability picture during this period does not more nearly approximate severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See February 2013, March 2013, June 2013, August 2013, and November 2013 VA treatment records.

Accordingly, an evaluation in excess of 10 percent for GERD is not warranted for the period from March 28, 2011 to April 2, 2014.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  38 C.F.R. §§ 4.3, 4.7, 4.114, DCs 7319, 7332, 7346.

From April 3, 2014

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

As noted above, in a July 2011 rating decision, the RO granted service connection for GERD and assigned an initial rating of 10 percent effective March 28, 2011 under DC 7346.  38 C.F.R. § 4.114.  Then, in an April 2015 rating decision, the RO granted service connection for IBS and assigned a 30 percent for the combined IBS and GERD disability effective April 3, 2014 under DC 7319.  38 C.F.R. § 4.114.  In this regard, the Board finds that DC 7319 is the most appropriate code to rate the GERD and IBS disability effective April 3, 2014 because IBS is the predominant disability.  See 38 C.F.R. § 4.114.  In this case, DC 7319 is also more favorable to the Veteran because it results in the assignment of a higher 30 percent rating, as discussed below.  Moreover, the 30 percent rating criteria under DC 7319 contemplate abdominal distress, which takes into account the Veteran's upper abdominal symptoms of pyrosis (heartburn), reflux, and regurgitation, in addition to his lower abdominal symptoms of diarrhea, abdominal cramping, and bowel disturbance.  Finally, it is not possible to assign separate disability evaluations for the GERD and IBS disability under both DC 7319 and DC 7346 because doing so constitutes impermissible pyramiding.  See 38 C.F.R. § 4.113.    

For the reasons set forth below, the Board finds that a higher evaluation than 30 percent for the GERD and IBS disability is not warranted for the period from March April 3, 2014. 

The Veteran underwent a VA examination in January 2015.  He reported diarrhea, with five to seven stools daily, and intermittent abdominal cramping.  The VA examination report reflects that continuous medication is required for control of the Veteran's IBS, and that the Veteran had IBS symptoms of diarrhea and abdominal distention (intermittent cramping).  The VA examiner assessed that the IBS was productive of episodes of bowel disturbance with more or less constant abdominal stress.  It was not that the Veteran did not have weight loss, malnutrition, serious complications, or other general effects attributable to his IBS.  

VA treatment records during this period show a similar disability picture.  A November 2014 VA treatment record shows that the Veteran reported that he had loose stools but did not have diarrhea.  VA treatment records dated in July 2014, December 2014, December 2015, July 2016, and February 2017 show that the Veteran reported heart burn, but denied nausea, vomiting, abdominal pain, constipation, diarrhea, hematochezia, dysphagia, dyspepsia. 

For the period from April 3, 2014, the Veteran is in receipt of the maximum 30 percent rating under DC 7319.  Therefore, a higher rating under this Diagnostic Code is not possible. 

The Board finds that an alternative higher rating is not warranted under DC 7346.   A higher rating under DC 7346 is available for pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. The evidence does not support such severe symptoms.  While the record shows evidence of abdominal pain, the Veteran has consistently denied vomiting, and the evidence indicates that there is no material weight loss, hematemesis, melena, anemia, or other symptom combination productive of severe impairment of health.  The Board finds that the Veteran's GERD and IBS symptoms are consistent with the 30 percent rating criteria rather than the higher 60 percent rating criteria under DC 7346.  See 38 C.F.R. § 4.114.

The Board finds that no higher rating is warranted under any other diagnostic code.  DC 7332, for impairment of sphincter control the rectum and anus, provides that extensive leakage and fairly frequent involuntary bowel movements warrant a 60 rating.  Complete loss of sphincter control warrants a 100 percent rating.  38 C.F.R. § 4.114, DC 7332.  While the Veteran and have consistently reported diarrhea and abdominal distress, the record does not show any clinical findings of impairment of sphincter control, or any other symptomology that would warrant a separate compensable rating under the criteria of DC 7332.  See 38 C.F.R. § 4.114.

Accordingly, an evaluation in excess of 30 percent for GERD and IBS is not warranted for the period from April 3, 2014.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  38 C.F.R. §§ 4.3, 4.7, 4.114, DCs 7319, 7332, 7346.

Extraschedular Rating Referral Consideration

In this case, the Veteran raised entitlement to a higher rating for the GERD and IBS disability on an extraschedular basis.  He asserts that the rating criteria do no capture the industrial impairment, absenteeism, and significant accommodations required for his GERD and IBS disability.  See May 2017 Board hearing transcript at p. 9. 

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the Thun analysis, the Board finds that the symptomatology and impairment caused by the Veteran's GERD and IBS disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

For the period from March 28, 2011 to April 2, 2014, the Veteran's GERD disability was productive of pyrosis (heartburn), reflux, and regurgitation, which were not productive of considerable impairment of health.  The schedular rating criteria (DC 7346) specifically provide for disability ratings for hiatal hernia, to which the GERD is rated by analogy, based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, as well as the impact of such symptoms on overall health.  See 38 C.F.R. § 4.114.  In this case, comparing the disability level and symptomatology of the Veteran's GERD to the rating schedule, the degree of disability throughout the period from March 28, 2011 to April 2, 2014 is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

As for the period from April 3, 2014, the Veteran's GERD and IBS disability has been manifested by diarrhea (with five to seven stools daily), intermittent abdominal cramping, as well as episodes of bowel disturbance with more or less constant abdominal stress.  The schedular rating criteria, DC 7319, specifically provides for disability ratings based on the frequency of episodes of bowel disturbance with abdominal distress and alternating constipation and diarrhea.  In this case, comparing the disability level and symptomatology of the Veteran's GERD and IBS to the rating schedule, the degree of disability throughout the period from April 3, 2014 is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

Based on the foregoing, the Board finds that the record does not reflect that the service-connected GERD and IBS disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected GERD and IBS are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected GERD and IBS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial evaluation in excess of 10 percent for GERD, for the period from March 28, 2011 to April 2, 2014, is denied.

An initial evaluation in excess of 30 percent for IBS and GERD, for the period from April 3, 2014, is denied. 

REMAND

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.  

In this case, the Veteran is service connected for GERD and IBS rated at 10 percent from March 28, 2011 to April 2, 2014, and rated at 30 percent from April 3, 2014, a lumbar spine disability rated at 10 percent, a left knee disability rated at 10 percent, and a right knee disability rated at 10 percent.  

As noted above, under Rice, the higher rating claim includes the component of TDIU entitlement as it was raised by the record.  The record reflects that the Veteran was employed as a mechanic and manager at an indoor go-kart facility.  See February 2014 VA spine examination report; November 2014 VA examination report.  At the May 2017 Board hearing, the Veteran asserted that the GERD and IBS disability has resulted in industrial impairment and absenteeism from work, and requires significant accommodations.  He advanced that he had been working for a friend for about one year in order to pay the bills, and that he had earned approximately $3000 in calendar year 2017 at the time of the hearing in May 2017.  The Veteran testified that his friend is also a Veteran, so provides him with significant accommodations, and that he had missed work approximately 30 percent of the time as a result of the GERD and IBS disability.

Based on the foregoing, the Board finds evidence to suggest that the Veteran may have been unemployable due to the service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU should be remanded for referral to the Director, Compensation Service, for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  

The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any development deemed necessary (such as submission by the Veteran of a VA Form 21-8940).

2.  Consider whether referral is warranted for  the Veteran's TDIU claim to the Director, Compensation Service, for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

3.  Readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


